THE COURT.
Petition for writ of habeas corpus.
Petitioner claims that he is unlawfully detained of his liberty at San Quentin state prison. It appears from the petition that petitioner is held by virtue of a commitment issued out of the Superior Court in and for the County of Alameda pursuant to a judgment rendered upon a plea of "guilty" to a charge of grand larceny. The board of prison directors determined that the term to be served by petitioner is ten years. [1] It is claimed that the act of the board in fixing said sentence to ten years was arbitrary, discriminatory and in abuse of the authority and discretion vested in it, for the reason that others convicted of a like offense have been determined to suffer imprisonment for a much less time than that imposed on petitioner, for which reason the act of said board contravenes the Fourteenth Amendment of the United States Constitution and likewise contravenes the provisions of article I, section 11, of the Constitution of the state of California. There is no merit in the contention. Section1168 of the Penal Code gives to the state board of prison directors a discretion in fixing the term of punishment of persons convicted of crimes, taking into consideration the character of the prisoner.
The application is denied.